TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 12, 2014



                                       NO. 03-14-00037-CV


      Manouchehr Ziari, SAIF Corporation d/b/a Ace Taxi, and Ace Taxi, Appellants

                                                  v.

                               The City of Austin, Texas, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on October 23, 2013. Having

reviewed the record, the Court holds that Manouchehr Ziari, SAIF Corporation d/b/a Ace Taxi,

and Ace Taxi have not prosecuted their appeal and did not comply with a notice from the Clerk

of this Court. Therefore, the Court dismisses the appeal for want of prosecution. The appellants

shall pay all costs relating to this appeal, both in this Court and the court below.